Orphans’ Court Procedural Rules Committee Report

      Adoption of New Rule 1.99 and Amendment of the Notes to Rules 2.1,
             2.4, 2.7, 2.8, 2.10, 3.3-3.6, 3.9-3.11, 3.14, 7.2-7.4, and 8.2
                    of the Pennsylvania Orphans’ Court Rules

       The Orphans’ Court Procedural Rules Committee (“Committee”) recommended
the adoption of New Rule 1.99 and amendment of the Notes to Rules 2.1, 2.4, 2.7, 2.8,
2.10, 3.3-3.6, 3.9-3.11, 3.14, 7.2-7.4, and 8.2 of the Pennsylvania Orphans’ Court Rules
(“Rules”). These rule changes will facilitate the implementation of the Public Access
Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate
and Trial Courts (“Policy”).

       The Supreme Court adopted the Policy on January 6, 2017, and it takes effect on
January 6, 2018. The Policy generally provides that “[a]ll case records shall be open to
the public in accordance with this policy”, subject to certain exceptions for information
and documents designated confidential. In response to the Court’s adoption of the
policy, the Committee undertook a review of the Rules to determine what new rules
and/or amendments would be needed to implement the Policy. The Committee
proposed a new rule, Rule 1.99, which provides that, absent any applicable authority
that constrains public access, an attorney or unrepresented party filing a legal paper
with the clerk must comply with Sections 7.0 and 8.0 of the Policy. The Note to
proposed Rule 1.99 cites the authority for the treatment of confidential information and
confidential documents, provides information regarding the certification of compliance,
and states that redaction of confidential information may be permitted by local rule.

       The Committee also recommended the amendment of the Notes to Rules 2.1,
2.4, 2.7, 2.8, 2.10, 3.3-3.6, 3.9-3.11, 3.14, 7.2-7.4 and 8.2 to add a cross-reference to
Rule 1.99. The cross-reference to Rule 1.99 in the Note to these rules will serve as a
reminder to practitioners and unrepresented parties to comply with the Policy. Rules
2.1, 2.4, 2.7, 2.8, 3.3-3.6, 3.9-3.11 and 3.14 identify the required content of a filing.
Filings made pursuant to Rules 7.2-7.4 and 8.2 could contain information or exhibits that
are subject to the Policy.